("`               ^
                                                                                                    06/25/2021
                  :11
                  #
                  1




               4ft
               /
            Vit'1         R                                                                     Case Number: DA 21-0251
                                                                                                 Form 26

      Name                        G-617) /30c-77-
       p- -2 ,1/0141AJ            t14-1         /5-
      Ci                 4t
                      RiArr ,;te                 m
                                               Aip              ct.A.,(

      Le-nbAci#75         rr
      [Designation ofparty]



                      IN THE SUPREME COURT OF THE STATE OF MONTANA

                                             No.   VA-
                                   [to be assigned by Clerk ofSupreme Court]




        Phut               )10'
                                                           MOTION FOR
                           Appellant,                      EXTENSION OF TIME
             v.

           5D> 1)-1                          A4A;                                 FILED
                           Appellee.                                               JUN 2 it 2021
                                                                                 Bowen Greenwood
                                                                               Cleric of Supreme Court
                                                                                   State of Montana


            [Use thisform to ask the Courtfor more time tofile a briefor other document.J

             I move the Court for 3o-days of additional time to:

             11-File     opening brief on appeal. [M.R.App.P.26]




                  © Montana Supreme Court                                  MOTION FOR EXTENSION OF TIME
                                                                                            PAGE l OF 3
     0 File a response brief. [M.R .App.P.26]
        ile a       5p
     The current due date is       a(IL-                             ,20    2—)
                      fs I
     If this is ff-gegiand_ar_subsequent-request for an extension of time, you must
explain the reason the extension is needed. You must also state a good reason
why you need the extension of time. [Rule 26(2)]

      Briefly       explain  the  reason    you              need       additional        time:
                p      At R0= 71114      11-)                ik/O
                                 A-tAi   4-04-v,6
  p-s                          4-tu ‘--(                                   (
          I iv (-----cha hA14- Tz uvu                      P.

                               r)671 ;.               0(-)
                                                         (-                60              5
      I have contacted opposing counsel or                                         who
                                          [Name ofparty representing himselfor herself]
is not represented by counsel, and

      CI there is no objection to the motion.
     0 there is an objection to the motion.
        [M.R.App.P.16,26]

      El I am incarcerated and not required to contact opposing counsel.


      DATED this      2)      day of           L.?2      ,20



                                       [Signature]


                                       [Print name]
                                                        Od-t-t-P


           Montana Supreme Court                                 MOTION FOR EXTENSION OF TIME
                                                                                  PAGE 2 OF 3
                            CERTIFICATE OF SERVICE

      I certify that I have filed this Motion for Extension of Time with the
Clerk of the Montana Supreme Court and that I have %ailed or hand delivered a
copy to each attorney of record and any party not represented by counsel as
follows:




                     3twk LI 171;_g
                  [Name ofopposing counsel]



                       ro Goy / G36                        13(6-T), kvi           114
                  [Address]
                                                                 S-9 0
                  Counsel for                 C 144.I LL A-cu




                  [Other party representing himselfor herself]




                  [Address]

                                                    iftut-1,9 r-          s
                                           [Name]
                                   ct\(Y1)
                                         "
                                         [Print name]




         © Montana Supreme Court                            MOTION FOR EXTENSION OF TIME
                                                                             PAGE 3 OF 3